REQUESTED BY: Dear Senator Kelly:
You have asked whether or not the question of amending a current state statute can be placed by the Legislature on a statewide ballot for final resolution by the electorate at large. We think not.
While such could be accomplished directly by the electorate through the initiative process, we do not believe the responsibility for amending or not amending an existing statute can be delegated in this manner.
We have considered this question previously and on that occasion stated in pertinent part:
   ". . . In the first place, section I of Article 3 of our constitution provides that `the legislative authority of the state shall be vested in a legislature.' It then provides that, `the people . . . reserve power at their own option to approve or reject at the polls any act, item, section, or part of any act passed by the legislature.' The option is not given to the legislature to refer laws to the people. . . .' Opinion of the Attorney General No. 46 dated April 26, 1965, beginning on page 73 of the Reports of the Attorney General for 1965-66."
While we believe no statutory authority currently exists for the placing of an item on a statewide ballot for an advisory or `straw vote' such could no doubt be enacted by the legislature and such an election conducted. The results of such a vote, however would not be binding in any way upon the legislature. This conclusion was reached in Opinion of the Attorney General No. 93 dated July 14, 1965, found beginning on page 142 of the Reports of the Attorney General for 1965-66.
We hope you will find this information useful to the resolution of the matter now before you, and if we can be of further assistance to you on it, please let us know.